DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending and subject to this Office Action.
The previous objection to the specification is withdrawn in view of the corrections made to paragraphs [0055]-[0057]. 
The previous objections to claims 1, 4, 11, 14, 19, and 20 are withdrawn in view of the amendments made to said claims.
The previous rejection of claims 4, 5, 7, 14, 15, and 20 is withdrawn in view of the amendments made to claims 4, 7, 14, and 20.

Response to Arguments
Applicant's arguments filed on 01/12/2021 have been fully considered but they are not persuasive. On page 10, Applicant argues the applied references do not teach that (i) water, mercury, ammonia, ammonia and/or mercaptan and (ii) methanol and/or hydrogen cyanide are adsorbed in a first adsorption unit, while arsine is adsorbed in a second adsorption unit, and that it would have not been obvious to arrive at the claimed limitation via an obvious matter of design choice, as suggested in the previous Office Action.
In response, it is acknowledged that Schultz, in view of Petitjean, does not explicitly teach the claimed limitation that (i) water, mercury, ammonia, and/or mercaptan and (ii) methanol and/or hydrogen cyanide are adsorbed in “a first adsorption unit,” and (iii) arsine in “a second adsorption unit,” as recited in claims 1, 14, and 19.  However, it should be noted that the limitation nominally requires that the adsorption steps belong to certain “units,” and does not C. In addition, assuming, arguendo, the claimed invention required a specific order of the adsorption steps, it would still be prima facie obvious in the absence of new or unexpected results, because in the context of ethylene purification the order of the adsorption steps for removing the impurities is not critical and does not change the end product (i.e. purified ethylene). MPEP 2144.04 IV. C. Therefore, it is still the examiner’s position that the claimed limitation at issue is obvious over the applied references, as noted in the instant Office Action (see rejection of claim 1 under 35 USC 103).

On page 11, Applicant argues that Schultz discloses only a single treater for treating CO, COS, arsine and/or phosphine, and that that use of a single treater for the removal of CO, COS, arsine and/or phosphine can lead to unsatisfactory removal of impurities because a single treater may insufficiently remove arsine.
In response, the Applicant’s argument is not considered persuasive. The assertion that use of a single treater for the removal of CO2, COS, arsine and/or phosphine may insufficiently remove arsine is a conclusory statement without factual support. For example, an adsorbent with a relatively large capacity could be as equally effective as multiple smaller adsorbents. Furthermore, although Petitjean teaches having “an optional further treatment section 332 such as in the form of a CO2, carbonyl sulfide (“COS”), Arsine and/or Phosphine treater” (col. 15, lines 1-10), this does not necessarily limit the treater for removing the aforementioned impurities 

On page 12, Applicant argues that none of the cited references teach an arrangement of capable of providing no more than about 15 wppb of arsine in an adsorbed stream.
In response, it would have been obvious to utilize a known adsorbent in the art to reduce the arsine content in an ethylene stream to a level that would meet the claimed range, as noted in the instant Office Action (e.g. see rejection of claim 1 under 35 USC 103).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-3, 6-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US Pat. 7,687,048 B1), in view of Petitjean et al. (US 2011/0077366 A1), as evidenced by Sundaram et al. (“Ethylene” Kirk‐Othmer Encyclopedia of Chemical Technology. Published: 17 December 2010). 
Regarding claim 1, Schultz discloses a process for processing a hydrocarbon material having a high light olefin content produced by cracking of a heavy hydrocarbon feedstock, e.g. FCC (col. 1, lines 6-20), the process comprising:
(a) in an amine treatment section 302 (see Fig. 2), absorbing carbon dioxide and hydrogen sulfide from a hydrocarbon stream 300, which primarily comprises C2- hydrocarbons and trace amounts of heavier hydrocarbons, by contact with a solvent to obtain an absorbed hydrocarbon stream 304 (col. 7, lines 14-18; col. 14, lines 42-49);
(b) in acetylene conversion section 320, selectively hydrogenating acetylene in the absorbed hydrocarbon stream to ethylene to provide a hydrogenated stream 322 (col. 14, lines 61-67); and
(c) removing water in a drier unit 324, and removing additional impurities, such as arsine, in a further treatment section 332 using an arsine treater as known in the art (col. 15, lines 1-10). 
Schultz does not explicitly teach absorbing carbonyl sulfide from the hydrocarbon stream in the amine treatment along with carbon dioxide and hydrogen sulfide. 
However, it is noted that Schultz suggests removing carbonyl sulfide from the hydrogenated stream 322 (col. 15, lines 1-10), which reasonably implies that carbonyl sulfide is 
While Schultz teaches removing water in a drier unit 324 and arsine in a further treatment section 332, Schultz does not explicitly teach “adsorbing” (i) water, mercury, ammonia, and/or mercaptan and (ii) methanol and/or hydrogen cyanide, and “adsorbing” (iii) arsine from the hydrogenated hydrocarbon stream, as recited in claim 1.
However, Petitjean discloses a process for subjecting a refinery off-gas (ROG), obtained in an FCC unit, to a series of treatment steps to remove the undesirable components present therein and obtain a mixture of products containing ethylene and other hydrocarbon constituents (Abstract; [0008]-[0011]). The product mixture can be fractionated to obtain an ethylene stream, which then can be used to manufacture an ethylene derivative compound, such as polymers of ethylene ([0012]-[0013][0018]). It is noted that Schultz teaches that the ethylene obtained from FCC can be used for the production of polyethylene, polypropylene, and the like (i.e. polymers (col. 2, lines 12-21). Petitjean teaches that a refinery off-gas (ROG) from FCC usually comprises undesirable components including corrosive compounds (e.g., water, hydrogen cyanide, ammonia, and mercaptans), reactive compounds (e.g., methanol), and catalyst poisoning compounds (e.g., arsenic/arsines and mercury), and that these components can be removed by adsorption ([0040]-[0053]; [0128]-[0132]; [0134]; [0136]-[0139]; [0185]-[0186]; [0188]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schultz by adsorbing water in the drier unit 
Schultz, in view of Petitjean, does not explicitly teach the claimed limitation that (i) water, mercury, ammonia, and/or mercaptan and (ii) methanol and/or hydrogen cyanide are adsorbed in “a first adsorption unit,” and (iii) arsine in “a second adsorption unit.” However, said claimed limitation is not considered inventive because said limitation does not recite any specific functional or structural limitation in connection with said adsorption steps being in the units, and a particular arrangement of parts is considered an obvious matter of design choice. MPEP 2144.04 VI. C. In addition, it is noted that the claimed limitation does not require a specific order of the adsorption steps to be operated. Assuming, arguendo, the claimed invention required a specific order of the adsorption steps, it would still be prima facie obvious in the absence of new or unexpected results, because in the context of ethylene purification the order of the adsorption C.

Regarding claim 2, Schultz discloses that the absorbed hydrocarbon stream is washed with water to absorb entrained amine absorption solvent from the absorbed hydrocarbon stream (col. 7, lines 61-65).

Regarding claim 3, while Schultz teaches removing acetylene from the absorbed stream in an acetylene conversion section 320 (Fig. 2), the reference is silent on the presence of oxygen and nitrous oxide in the hydrocarbon stream being treated and does not explicitly teach that oxygen and nitrous oxide will also be converted to water and ammonia, respectively, during the acetylene conversion. However, Petitjean teaches that a refinery off-gas comprises oxygenated compounds, such as oxygen and nitrogen oxides (i.e., nitrous oxide), and reactive compounds, such acetylene, and that the oxygenated compounds and acetylene each can be removed by hydrogenation ([0050];[0160]; [0164]; [0171]; [0180]). Therefore, it is reasonably expected that the acetylene conversion step taught by Schultz will also hydrogenate nitrous oxides and oxygen, which are also expected to be present in the hydrocarbon stream, to ammonia and water, respectively. 

Regarding claim 6, Schultz discloses that the hydrocarbon stream is compressed in a compression section 290 (Fig. 2) prior to the adsorption step (col. 14, lines 34-46).

Regarding claim 7, Schultz does not explicitly disclose scrubbing acid gases from the hydrocarbon stream prior to the compression step. However, the amine treatment taught by Schultz involves a step of scrubbing acid gases, such as hydrogen sulfide and carbon dioxide, by a counter-current contact with a solvent, and, therefore, is a scrubbing step (co. 7, lines 45-B. Furthermore, Schultz discloses that the amine treatment section may be disposed downstream, as illustrated in Fig. 2, or upstream of the compression section 290 (col. 16, lines 48-56). Therefore, positioning a first amine treatment section upstream of the compressor and a second amine treatment section downstream of the compressor is considered an obvious matter of design choice.

Regarding claim 8, Schultz discloses recovering ethylene 352 (Fig. 2) from the adsorbed hydrocarbon stream (col. 15, lines 41-46).

Regarding claim 9, while Schultz teaches removing acetylene from the absorbed stream in an acetylene conversion (selective hydrogenation) section 320 (Fig. 2), the reference is silent on the presence of oxygen and nitrous oxide in the hydrocarbon stream being treated and does not explicitly teach that oxygen and nitrous oxide will also be converted to water and ammonia, respectively, during the acetylene conversion. However, Petitjean teaches that a refinery off-gas comprises oxygenated compounds, such as oxygen and nitrogen oxides (i.e., nitrous oxide), and reactive compounds, such acetylene, and that the oxygenated compounds and acetylene each can be removed by hydrogenation ([0050];[0160]; [0164]; [0171]; [0180]). Therefore, it is reasonably expected that the acetylene conversion step taught by Schultz will also hydrogenate nitrous oxides and oxygen, which are also expected to be present in the hydrocarbon stream, to ammonia and water, respectively. Furthermore, the hydrocarbon stream being treated contains hydrogen (col 1, lines 64-65). Since the conversion of acetylene to ethylene requires the addition of hydrogen to acetylene, it is reasonably expected that at least some of the hydrogen that is previously resident the absorbed hydrocarbon stream prior to the acetylene conversion step is consumed in the acetylene conversion, as suggested by Petitjean ([0172]).

Regarding claim 19, Schultz discloses a process for processing a hydrocarbon material having a high light olefin content produced by cracking of a heavy hydrocarbon feedstock, e.g. FCC (col. 1, lines 6-20), the process comprising:
(a) in an amine treatment section 302 (see Fig. 2), absorbing carbon dioxide and hydrogen sulfide from a hydrocarbon stream 300, which primarily comprises C2- hydrocarbons and trace amounts of heavier hydrocarbons, by contact with a solvent to obtain an absorbed hydrocarbon stream 304 (col. 7, lines 14-18; col. 14, lines 42-49);
(b) in acetylene conversion section 320, selectively hydrogenating acetylene in the absorbed hydrocarbon stream to ethylene to provide a hydrogenated stream 322 (col. 14, lines 61-67); and
(c) removing water in a drier unit 324, and removing additional impurities, such as arsine, in a further treatment section 332 using an arsine treater as known in the art (col. 15, lines 1-10). 
Schultz does not explicitly teach absorbing carbonyl sulfide from the hydrocarbon stream in the amine treatment along with carbon dioxide and hydrogen sulfide. 
However, it is noted that Schultz suggests removing carbonyl sulfide from the hydrogenated stream 322 (col. 15, lines 1-10), which reasonably implies that carbonyl sulfide is present in the hydrocarbon stream 300 prior to the amine treatment. Furthermore, Schultz discloses that the suitable absorption solvents used in the amine treatment include methyl diethanol amine (MDEA), diethanol amine (DEA), diisopropanol amine (DIPA), and monoethanol amine (MEA) (col. 7, lines 25-29), which are among the preferred absorption solvents disclosed by the instant invention for absorbing hydrogen sulfide, carbon dioxide, and carbonyl sulfide (Spec., pg. 10, lines 9-12; pg. 11, lines 8-9). Therefore, it is reasonably expected that at least some of the carbonyl sulfide is absorbed from the hydrocarbon stream 300 during the amine treatment.

However, Petitjean discloses a process for subjecting a refinery off-gas (ROG), obtained in an FCC unit, to a series of treatment steps to remove the undesirable components present therein and obtain a mixture of products containing ethylene and other hydrocarbon constituents (Abstract; [0008]-[0011]). The product mixture can be fractionated to obtain an ethylene stream, which then can be used to manufacture an ethylene derivative compound, such as polymers of ethylene ([0012]-[0013][0018]). It is noted that Schultz teaches that the ethylene obtained from FCC can be used for the production of polyethylene, polypropylene, and the like (i.e. polymers (col. 2, lines 12-21). Petitjean teaches that a refinery off-gas (ROG) from FCC usually comprises undesirable components including corrosive compounds (e.g., water, hydrogen cyanide, ammonia, and mercaptans), reactive compounds (e.g., methanol), and catalyst poisoning compounds (e.g., arsenic/arsines and mercury), and that these components can be removed by adsorption ([0040]-[0053]; [0128]-[0132]; [0134]; [0136]-[0139]; [0185]-[0186]; [0188]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schultz by adsorbing water in the drier unit 324 and adsorbing arsine in the arsine treater/further treatment section 332 from the hydrogenated stream, because (i) Schultz does not specify methods to operate the drier unit and the arsine treater, (ii) Petitjean teaches that water and arsine impurities can be removed from a refinery off-gas by adsorption, and (iii) this involves application of a known technique to operate a drier and an arsine treater to yield predictable results. Furthermore, it would have been obvious to one of ordinary skill in the art to modify Schultz by removing other impurities, such as methanol, mercury, ammonia, mercaptan, and hydrogen cyanide, by adsorption from the hydrogenated stream, because Petitjean teaches that said impurities are present in a 
Schultz, in view of Petitjean, does not explicitly teach the claimed limitation that (i) water, mercury, ammonia, and/or mercaptan and (ii) methanol and/or hydrogen cyanide are adsorbed in “a first adsorption unit,” and (iii) arsine in “a second adsorption unit.” However, said claimed limitation is not considered inventive because said limitation does not recite any specific functional or structural limitation in connection with said adsorption steps being in the units, and a particular arrangement of parts is considered an obvious matter of design choice. MPEP 2144.04 VI. C. In addition, it is noted that the claimed limitation does not require a specific order of the adsorption steps to be operated. Assuming, arguendo, the claimed invention required a specific order of the adsorption steps, it would still be prima facie obvious in the absence of new or unexpected results, because in the context of ethylene purification the order of the adsorption steps for removing the aforementioned impurities is not critical and does not change the end product. MPEP 2144.04 IV. C.
Schultz is silent on the presence of oxygen and nitrous oxide in the hydrocarbon stream being treated and does not explicitly teach that oxygen and nitrous oxide will also be converted to water and ammonia, respectively, during the acetylene conversion. However, Petitjean teaches that a refinery off-gas comprises oxygenated compounds, such as oxygen and nitrogen oxides (i.e., nitrous oxide), and reactive compounds, such acetylene, and that the oxygenated compounds and acetylene each can be removed by hydrogenation ([0050];[0160]; [0164]; [0171]; [0180]). Therefore, it is reasonably expected that the acetylene conversion step taught .

Claims 4, 11-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US Pat. 7,687,048 B1), in view of Petitjean et al. (US 2011/0077366 A1), as applied to claims 1 and 19, and further in view of Sethna et al. (US Pat. 6,960,700 B1).
Regarding claims 4 and 20, Schultz, in view of Petitjean, discloses the claimed process as recited in claims 1 and 19. However, the applied references do not explicitly teach that the arsine removal step results in an adsorbed stream comprising no more than about 15 wppb of arsine.
However, Sethna discloses a process for removing arsine from a hydrocarbon stream, e.g., ethylene, in the presence of an adsorbent material consisting of copper oxide dispersed upon alumina, thereby producing a purified stream comprising 5-10 wppb of arsine (col. 3, line 60 – col. 4, line 4; cl. 4). Sethna teaches that high purity olefins are required for the satisfactory production of many polymeric products including polymers of ethylene, and that even a small amount of arsine, such as over 20 wppb, reduces the polymer yield of olefin catalysts significantly (col. 1, lines 19-39). 
Therefore, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the Schultz/Petitjean process by reducing the arsine content in the hydrogenated stream to 5-10 wppb by adsorption, as taught by Sethna, because (i) Schultz teaches that the ethylene stream produced therein can be used for the production of polyethylene (col. 2, lines 12-21), (ii) Sethna discloses a process for reducing arsine in an ethylene stream to 5-10 wppb, and (iii) this involves application of a known purification technique to improve a known process for processing an ethylene stream to yield predictable results. 

Regarding claim 11, Schultz discloses a process for processing a hydrocarbon material having a high light olefin content produced by cracking of a heavy hydrocarbon feedstock, e.g. FCC (col. 1, lines 6-20), the process comprising:
(a) compressing a hydrocarbon stream 254, which primarily comprises C2- hydrocarbons and trace amounts of heavier hydrocarbons, in a compression section 290 (Fig. 2) to obtain a compressed hydrocarbon stream (col. 14, lines 34-46). 
(b) in an amine treatment section 302 (see Fig. 2), absorbing carbon dioxide and hydrogen sulfide from the compressed hydrocarbon stream by contact with a solvent to obtain an absorbed hydrocarbon stream 304 (col. 7, lines 14-18; col. 14, lines 42-49);
(c) in acetylene conversion section 320, selectively hydrogenating acetylene in the absorbed hydrocarbon stream to ethylene to provide a hydrogenated stream 322 (col. 14, lines 61-67); and
(d) removing water in a drier unit 324, and removing additional impurities, such as arsine, in a further treatment section 332 using a arsine treater as known in the art (col. 15, lines 1-10). 
Schultz does not explicitly teach absorbing carbonyl sulfide from the hydrocarbon stream in the amine treatment along with carbon dioxide and hydrogen sulfide. 
However, it is noted that Schultz suggests removing carbonyl sulfide from the hydrogenated stream 322 (col. 15, lines 1-10), which reasonably implies that carbonyl sulfide is present in the hydrocarbon stream 300 prior to the amine treatment. Furthermore, Schultz discloses that the suitable absorption solvents used in the amine treatment include methyl diethanol amine (MDEA), diethanol amine (DEA), diisopropanol amine (DIPA), and monoethanol amine (MEA) (col. 7, lines 25-29), which are among the preferred absorption solvents disclosed by the instant invention for absorbing hydrogen sulfide, carbon dioxide, and carbonyl sulfide (Spec., pg. 10, lines 9-12; pg. 11, lines 8-9). Therefore, it is reasonably 
While Schultz teaches removing water in a drier unit 324 and arsine in a further treatment section 332, Schultz does not explicitly teach “adsorbing” (i) water, mercury, ammonia, and/or mercaptan and (ii) methanol and/or hydrogen cyanide, and “adsorbing” (iii) arsine from the hydrogenated hydrocarbon stream, as recited in claim 11.
However, Petitjean discloses a process for subjecting a refinery off-gas (ROG), obtained in an FCC unit, to a series of treatment steps to remove the undesirable components present therein and obtain a mixture of products containing ethylene and other hydrocarbon constituents (Abstract; [0008]-[0011]). The product mixture can be fractionated to obtain an ethylene stream, which then can be used to manufacture an ethylene derivative compound, such as polymers of ethylene ([0012]-[0013][0018]). It is noted that Schultz teaches that the ethylene obtained from FCC can be used for the production of polyethylene, polypropylene, and the like (i.e. polymers (col. 2, lines 12-21). Petitjean teaches that a refinery off-gas (ROG) from FCC usually comprises undesirable components including corrosive compounds (e.g., water, hydrogen cyanide, ammonia, and mercaptans), reactive compounds (e.g., methanol), and catalyst poisoning compounds (e.g., arsenic/arsines and mercury), and that these components can be removed by adsorption ([0040]-[0053]; [0128]-[0132]; [0134]; [0136]-[0139]; [0185]-[0186]; [0188]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schultz by adsorbing water in the drier unit 324 and adsorbing arsine in the arsine treater/further treatment section 332 from the hydrogenated stream, because (i) Schultz does not specify methods to operate the drier unit and the arsine treater, (ii) Petitjean teaches that water and arsine impurities can be removed from a refinery off-gas by adsorption, and (iii) this involves application of a known technique to operate a drier and an arsine treater to yield predictable results. Furthermore, it would have been obvious to one of ordinary skill in the art to modify Schultz by removing other impurities, 
Schultz, in view of Petitjean, does not explicitly teach that the arsine removal step results in an adsorbed stream comprising no more than about 15 wppb of arsine.
However, Sethna discloses a process for removing arsine from a hydrocarbon stream, e.g., ethylene, in the presence of an adsorbent material consisting of copper oxide dispersed upon alumina, thereby producing a purified stream comprising 5-10 wppb of arsine (col. 3, line 60 – col. 4, line 4; cl. 4). Sethna teaches that high purity olefins are required for the satisfactory production of many polymeric products including polymers of ethylene, and that even a small amount of arsine, such as over 20 wppb, reduces the polymer yield of olefin catalysts significantly (col. 1, lines 19-39). 
Therefore, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the Schultz/Petitjean process by reducing the arsine content in the hydrogenated stream to 5-10 wppb by adsorption, as taught by Sethna, because (i) Schultz teaches that the ethylene stream produced therein can be used for the production of polyethylene (col. 2, lines 12-21), (ii) Sethna discloses a process for reducing arsine in an ethylene stream to 5-10 wppb, and (iii) this involves application of a known purification technique to improve a known process for processing an ethylene stream to yield predictable results. 

Regarding claim 12, Schultz discloses that the absorbed hydrocarbon stream is washed with water to absorb entrained amine absorption solvent from the absorbed hydrocarbon stream (col. 7, lines 61-65).

Regarding claim 13, while Schultz teaches removing acetylene from the absorbed stream in an acetylene conversion section 320 (Fig. 2), the reference is silent on the presence of oxygen and nitrous oxide in the hydrocarbon stream being treated and does not explicitly teach that oxygen and nitrous oxide will also be converted to water and ammonia, respectively, during the acetylene conversion. However, Petitjean teaches that a refinery off-gas comprises oxygenated compounds, such as oxygen and nitrogen oxides (i.e., nitrous oxide), and reactive compounds, such acetylene, and that the oxygenated compounds and acetylene each can be removed by hydrogenation ([0050];[0160]; [0164]; [0171]; [0180]). Therefore, it is reasonably expected that the acetylene conversion step taught by Schultz will also hydrogenate nitrous oxides and oxygen, which are also expected to be present in the hydrocarbon stream, to ammonia and water, respectively.

Regarding claim 14, Schultz/Petitjean/Sethna does not explicitly teach the claimed limitation that (i) water, mercury, ammonia, and/or mercaptan and (ii) methanol and/or hydrogen cyanide are adsorbed in “a first adsorption unit,” and (iii) arsine in “a second adsorption unit.” However, said claimed limitation is not considered inventive because said limitation does not recite any specific functional or structural limitation in connection with said adsorption steps being in the units, and a particular arrangement of parts is considered an obvious matter of design choice. MPEP 2144.04 VI. C. In addition, it is noted that the claimed limitation does not require a specific order of the adsorption steps to be operated. Assuming, arguendo, the claimed invention required a specific order of the adsorption steps, it would still be prima facie C.

Regarding claim 16, Schultz discloses recovering ethylene 352 (Fig. 2) from the adsorbed hydrocarbon stream (col. 15, lines 41-46).

Regarding claim 17, Schultz does not explicitly disclose scrubbing acid gases from the hydrocarbon stream prior to the compression step. However, the amine treatment taught by Schultz involves a step of scrubbing acid gases, such as hydrogen sulfide and carbon dioxide, by a counter-current contact with a solvent, and, therefore, is a scrubbing step (co. 7, lines 45-59). The mere duplication of parts is not considered inventive unless a new and unexpected results is produced. MPEP 2144.04 VI. B. Furthermore, Schultz discloses that the amine treatment section may be disposed downstream, as illustrated in Fig. 2, or upstream of the compression section 290 (col. 16, lines 48-56). Therefore, positioning a first amine treatment section upstream of the compressor and a second amine treatment section downstream of the compressor is considered an obvious matter of design choice.

Regarding claim 18, while Schultz teaches removing acetylene from the absorbed stream in an acetylene conversion (selective hydrogenation) section 320 (Fig. 2), the reference is silent on the presence of oxygen and nitrous oxide in the hydrocarbon stream being treated and does not explicitly teach that oxygen and nitrous oxide will also be converted to water and ammonia, respectively, during the acetylene conversion. However, Petitjean teaches that a refinery off-gas comprises oxygenated compounds, such as oxygen and nitrogen oxides (i.e., nitrous oxide), and reactive compounds, such acetylene, and that the oxygenated compounds and acetylene each can be removed by hydrogenation ([0050];[0160]; [0164]; [0171]; [0180]). .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US Pat. 7,687,048 B1), in view of Petitjean et al. (US 2011/0077366 A1), as applied to claim 1, and further in view of Sayari et al. (US 2008/0276804 A1).
Regarding claim 5, Schultz, in view of Petitjean does not explicitly disclose a step of regenerating, with a desorption gas, adsorbent in the first adsorption unit comprising adsorbent for adsorbing (i) water, mercury, ammonia, and mercaptan, and (ii) methanol and/or hydrogen cyanide. It is noted that Petitjean suggests using adsorbents such as activated carbon, molecular sieves 3, 4A, or 13X, and/or activated alumina ([0187]). 
However, it is fairly well-known in the art that deactivated adsorbents can be regenerated by desorbing components adsorbed onto the adsorbent with a desorption gas, such as an inert gas (e.g. nitrogen), at an elevated temperature such that regenerated adsorbent can be re-used in the process. For example, Sayari teaches regenerating zeolite 13X adsorbent with nitrogen at an elevated temperature ([0115]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schultz, in view of Petitjean, by regenerating the deactivated adsorbent, such as molecular sieve 13X, used for adsorbing (i) water, mercury, ammonia, and mercaptan, and (ii) methanol and/or hydrogen cyanide with a desorption gas, . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US Pat. 7,687,048 B1), in view of Petitjean et al. (US 2011/0077366 A1), as applied to claims 4 and 14, and further in view of Liu et al. (US 2001/0037948 A1).
Regarding claim 10, Schultz, in view of Petitjean, does not disclose a step of sensing at least one parameter of the process, generating a signal or data from the sensing, and transmitting said signal or said data.
However, Liu teaches using sensing devices that can monitor the overall system performance by measuring the parameters, such as pressure and temperature, and sending the data to the management system for the operation control. It is noted that Schultz discloses operating certain process steps at desired ranges of process parameter, e.g., temperature and pressure for the amine treatment (col. 7, lines 37-44). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schultz, in view of Petitjean, by sensing at least one parameter of the process, generating a signal or data from the sensing, and transmitting said signal or said data, for the purpose of monitoring and controlling process conditions of process units in Schultz, in view of Petitjean, such as the amine treatment. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (US Pat. 7,687,048 B1), in view of Petitjean et al. (US 2011/0077366 A1) and Sethna et al. (US Pat. 6,960,700 B1), as applied to claim 11, and further in view of Sayari et al. (US 2008/0276804 A1).
Regarding claim 15, Schultz/Petitjean/Sethna does not explicitly disclose a step of regenerating, with a desorption gas, adsorbent in the first adsorption unit comprising adsorbent 
However, it is fairly well-known in the art that deactivated adsorbents can be regenerated by desorbing components adsorbed onto the adsorbent with a desorption gas, such as an inert gas (e.g. nitrogen), at an elevated temperature such that regenerated adsorbent can be re-used in the process. For example, Sayari teaches regenerating zeolite 13X adsorbent with nitrogen at an elevated temperature ([0115]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Schultz, in view of Petitjean, by regenerating the deactivated adsorbent, such as molecular sieve 13X, used for adsorbing (i) water, mercury, ammonia, and mercaptan, and (ii) methanol and/or hydrogen cyanide with a desorption gas, because this merely involves regeneration of a known deactivated catalyst according to a known technique such that the regenerated adsorbent can be reused. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                                               


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772